Title: To Benjamin Franklin from Sartine: Two Letters, 13 January 1780
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


I.
à Versailles le 13. Janr. 1780.
J’ai reçu, Monsieur, la lettre que vous m’avez fait l’honneur de m’écrire par laquelle vous me demandéz un Passeport pour un Batiment Anglois destiné a transporter de Plimouth ou Portsmouth des Prisonniers Americains, qui doivent etre debarqués à Morlaix; Je l’ai fait expedier sur le champ, et j’ai l’honneur de vous l’envoyer ci joint.
J’ai l’honneur d’être avec la consideration la plus distinguée, Monsieur, votre tres humble et tres obeissant Serviteur.
(signé) De Sartine.
M. Franklin.
 
II.
Versailles le 13. Janvier 1780.
J’ai reçu, Monsieur, la lettre que vous m’avez fait l’honneur de m’écrire le 29. du mois dernier relativement à six matelots Americains échappés des prisons d’angleterre et pour lesquels vous m’avez déja fait l’honneur de m’écrire le 17 du mois de novembre. Aussitôt que j’ai été informé que ces matelots étoient arrivés près de Coutances j’ai donné ordre au Sr. Eustache Commissaire des Classes à Granville de les faire relâcher et je renouvelle ces ordres par ce Courier.
J’ai l’honneur de vous prévenir que 21. Sujets des Etats unis également échappés des prisons d’Angleterre viennent d’arriver à atberildue près de Brest, et que j’ai donné ordre de leur procurer les Secours dont ils peuvent avoir besoin./.
J’ai l’honneur d’être avec la consideration la plus distinguée, Monsieur, votre très humble et tres obeissant Serviteur.
(signé) De Sartine.
M. Franklin.
